Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 12 contain awkward language. Examiner suggests removing “following information”.
Claims 4 and 14 have the term “In” Examiner believes it should be “in”.
Claims 7 and 17 the term Head is capitalized and the Examiner believe this to be “head”.
Claim 9 and 19 line 2 states “an” Examiner believes it should be “a”.
It is unclear why Pilot is capitalized in the claims and throughout the specification.  Is this a term that is given a specific definition and if so the Examiner requests this.
  
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 14, 18-19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "the machine information" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 14 claims a wherein clause that seems to be further modifying a comparing step, but this step isn’t present in preceding claims.  This makes the claim unclear.  
Claims 8 and 18 discuss adjusting the amount of CMP machines used, but it is unclear what is being adjusted from since they are merely defined as being in existence.
Claims 9 and 19 discuss adjusting the amount of loaded wafer amount of load port, but it is unclear what is being adjusted from since they are merely defined as being in existence.  Also, this is unclear as to if the wafer amounts or the load ports are being adjusted. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 -6, 8, 10-11, 13-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Zheng (U.S. PG Pub. 2021/0263505) in view of Sun (U.S. PG Pub. 2014/0031965).

As to claims 1 and 11, Zheng teaches a semiconductor fabrication method which included chemical mechanical polishing (abstract)[0021].  Zheng goes on to state that genetic algorithms can be used for load scheduling [0074]. 

Zheng teaches some of the claimed invention, but does not specifically go into detail about the genetic algorithms that can be used. However, these types of algorithms are known for determining product manufacturing schedules and is disclosed by Sun as follows:

As to claims 1 and 11, Sun teaches a dispatch management method for Pilot-run on a computer and applicable to machines, comprising: generating K sets of initialization work schedules based on the machine information of the machines[0050]; filtering the K sets of initialization work schedules according to respective adaptability parameters of the K set of initialization work schedules to generate L sets of intermediate work 


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to apply the methods of Sun into the system as disclosed by Zheng.  The motivation to combine is that Sun teaches using genetic algorithm like the ones descriped above can optimize a production schedule [0023]. 

As to claim 3 and 13, Sun teaches wherein respective adaptability parameters of the K set of initialization work schedules comprise cycle time[0050 – time intervals].  

As to claim 4 and 14, Sun teaches wherein In comparison to remaining initialization work schedules in the K set of initialization work schedules other than the L sets of 

As to claim 5 and 15, Sun teaches wherein the step of performing crossing operations on the L sets of intermediate work schedules for M times to generate the M sets of crossed work schedules comprises: setting the value of M by a maximum number of times the L sets of intermediate work schedules is capable of performing crossing operations, or by a predetermined number[0087].  

As to claim 6 and 16, Sun teaches wherein the step of performing mutation calculations on contents of the L sets of intermediate work schedules and the M sets of crossed work schedules to generate the N sets of mutated work schedules comprises: randomly disturbing on each work schedule among N sets of work schedules of the L sets of intermediate work schedules and the M sets of crossed work schedules, to generate the N sets of mutated work schedules[0079].  

As to claim 8 and 18, Sun teaches further comprising: according to the target work schedule, adjusting an amount of the machines to be used (fig. 10 – various schedules).  

As to claim 10 and 10, Sun teaches wherein the step of automatically performing dispatch on the CMP machines according to the target work schedule comprises: .

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Zheng (U.S. PG Pub. 2021/0263505) in view of Sun (U.S. PG Pub. 2014/0031965) in view Oh (U.S. Pat. 6,678,572).

Zheng in view of Sun teaches most of the claimed invention but fail to explicitly teach claims 9 and 19, however, this is an obvious variation as taught by Oh. 

As to claims 9 and 19, Oh teaches further comprising: adjusting an loaded wafer amount of load ports of the machines according to the target work schedule (col. 2 line 50 – col. 3 line 4, col. 9 line 63 – col. 10 line 18).

Therefore, It would have been obvious to one of ordinary skill in the art prior ot the effective filing date to include the teachings of Oh into the system and methods of Zheng further modified by Sun.  The motivation to combine is that Oh teaches using GA synchronization, robot assignment, and deviation can be solved optimally (col. 12 lines 54-61). 

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of  generate a target work schedule comprises: according to a summation of processing time, Pilot processing time and Head idle seasoning time of the CMP machines, selecting a work schedule from the L sets of intermediate work schedules, the M sets of crossed work schedules and the N sets of mutated work schedules as the target work Page 16 of 20schedule, in combinations with other elements in the claim.
With regards to allowability of claims 2 and 12, the examiner must wait until the 25 USC 122 rejections are remedied to make a determination. 


Other Prior art of record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (An Intelligent Run-to-Run Control Strategy for Chemical-Mechanical Polishing Processes) teaches a genetic algorithm that uses crossover and mutations to determine a control strategy for polishing.
Lacaille (U.S. PG Pub. 2008/0082197) teaches scheduling using generic algorithms. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119